. Case 3:20-cv-00473-DPJ-FKB Document 11-6 Filed 08/31/20 Page 1 of 1

\.? Moo re

VICTIM INFORMATION FORM

/ ;
Name: Kathy Naud a nN SSN:
Address: Y3Y' Sovlle Ka Hreston AAS 39354
Contact Number(s):__/20/ - 4 1/4-9288 4 .
Complaint Filed Against: Lorsejl Lui aby 5G) Whltear Reed RA
Preston... MS 342 BY?” Sv unwn
Statement of facts that you are personally aware of regarding this case: .
ryt Wnght wAS ashid bo eave propirty{ Dicausy
Lpurchastd @ an aprtion din 11 wrth three acre’ of
dnd. Nosy took upon fers 2o weve WL ING
Put OF 300" Li wir Reed Rd to 396 pn Pe’ ba 7
Lith 16 stiilmy property on muy fond. Di tinnfow
Sl ticpassed andl Stole (hu proplt. ben £ porchace|
propurty every hing thereid Aarne with tt"

Se tok Acors oF Pinages Ape Moved She EL Stave,
Frioge, wiShyr. driet pad btner (tevs. Shi AIS6 hac

Dandy Aad ine, LD nN Ahad Ai
/ f 1 7

 

 

nn i J Beep
Z er tee gi va hicd <

 

 

She iS por wilaemne On_peaport ones pte Dy
DSH EE FO ait perSaha) belengi nas /

 

 

 

 

 

 

 

 

 

{[\- ~
Victim’s Signature: ania ai Date Filed: “722. DOIG
/ f

Witness Signature:

 
